Citation Nr: 1723097	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-35 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chemical hepatitis, to include as due to in-service herbicide exposure and/or service-connected disabilities.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to in-service herbicide exposure and/or service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and June 2007 rating decisions of the VA Regional Office (RO) in Togus, Maine and Detroit, Michigan, respectively.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Detroit, Michigan.

In November 2008, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in February 2009, July 2011, November 2012, November 2013, and June 2014 to provide the Veteran with notice of VA duties to notify and assist; obtain additional treatment records; and obtain VA examinations with adequate medical opinions regarding service connection on both direct and secondary bases.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last Supplemental Statement of the Case (SSOC), additional evidence has been added to the claims file consisting of the Veteran's VA Vocational Rehabilitation and Education folder.  As the records in this claims folder are not pertinent to the issues on appeal or are merely cumulative or duplicative of information already in the claims file and therefore, considered by the RO, a remand is not necessary.  

The June 2014 Board remand referred the application to reopen claims of entitlement to service connection for hypertension and irritable bowel syndrome that had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this application still has not been adjudicated, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Chemical hepatitis was not present during the Veteran's service and did not develop or worsen as a result of any incident during service, including herbicide exposure and/or service-connected disabilities.

2.  The Veteran has GERD that is as likely as not aggravated by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  Chemical hepatitis was not incurred or aggravated in service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for GERD, to include as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

As the Board is granting service connection for GERD, no discussion of VA's duties to notify and assist is necessary with respect to this issue.

Regarding service connection for chemical hepatitis, in this case, November 2004, December 2008, and December 2015 letters were provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  The case was last readjudicated in a February 2016 SSOC following the compliant letters.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2016).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs) and post-service medical records were obtained.  Pertinent VA examinations were obtained in August 2010, December 2012, December 2013, and February 2016; an addendum medical opinion from the December 2012 examiner was also obtained in January 2013.  38 C.F.R. § 3.159(c)(4).  A Veterans Health Administration (VHA) opinion was obtained in November 2016.  The VA examinations obtained in this case show that the examiners conducted complete examinations and recorded all findings considered relevant under the applicable law and regulations; the February 2016 examiner also provided a well-supported opinion regarding service connection for chemical hepatitis on a direct basis based on consideration of the full history of the disorder.  The November 2016 VHA opinion, based on review of the examinations as well as other evidence of record, is sufficient as it offered a well-supported opinion regarding service connection for chemical hepatitis on a secondary basis based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and medical opinion concerning the issue of service connection for chemical hepatitis adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii). 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

In 2010, changes were made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Chemical Hepatitis

The Veteran's STRs show no diagnosis of, or treatment for, chemical hepatitis or any other liver disorder.  A pre-induction examination in August 1966, enlistment examination in November 1967, and separation examination in September 1969 all revealed clinically normal pertinent systems.  In this November 1967 report of medical history, he answered yes to stomach, liver or intestinal trouble; a nervous stomach since infancy was noted.  The September 1969 report of medical history shows that he again reported having stomach, liver or intestinal trouble; a nervous stomach was noted.  

The Veteran is currently service connected for diabetes mellitus, type II due to herbicide agent exposure.  Consequently, such exposure is conceded.  

Post-service medical records reveal several instances of abnormal liver function tests.  See, e.g., July 2004 and October 2005 clinician progress notes; August 2009 laboratory results.  Normal liver function tests have also been shown.  See, e.g., March 2010 primary care consult; November 2014 laboratory results.  Infectious hepatitis serologies have been negative.  See September 2009 clinician progress note.  Evidence has also shown fatty liver disease.  See March 2015 primary care note.

A letter dated in August 2006 from the Veteran's VA physician shows that abnormal liver function tests were one of the Veteran's medical problems.  The physician noted that the Veteran had tested for viral hepatitis and other etiologies, and it was posited that it was due to Agent Orange exposure.  They opined that it was impossible to prove for certain that any of the Veteran's medical conditions were the result of exposure to Agent Orange, but it was their subjective opinion that it was more likely than not that Agent Orange was responsible for at least some of those diseases.  This letter does not specifically address which problems were due to herbicide agents.

In a May 2007 letter from the same physician, they noted that they were provided a list of Agent Orange associated conditions.  They conceded that abnormal liver function tests were not on the list.  The physician opined that they would not retract their statement on the problem of monoclonal gammopathy and that such was related to Agent Orange exposure.  

A September 2007 letter from the VA physician shows that the Veteran requested a letter that he had abnormal liver function tests due to chemical hepatitis.  The physician noted that serologies for viral hepatitis had all come back negative.  They noted that, nevertheless, the Veteran often had elevated transaminase levels and that was due to chemical inflammation of the liver.    

A November 2008 letter from R.G., M.D. shows that it was extensively documented in civilian and government literature that exposure to chemicals, Agent Orange, and pesticides caused hepatoxicity.  They opined that the Veteran had chemical hepatitis and that there was a 65 percent probability that it was contracted during his military service when he was exposed to Agent Orange and pesticides.  

A September 2009 infectious disease consult shows that the Veteran was seen for evaluation of "chemical hepatitis."  He reported being exposed to Agent Orange and being told that he had "chemical hepatitis" for years.  He was diagnosed with mild transaminitis.  It was noted that previous viral hepatitis serologies were negative.  A November 2009 record shows that it was not clear to the physician what the cause of the mild elevation in the transaminase levels was.  They reported that they could not state with certainty if exposure to Agent Orange was a causative factor.  This record shows that a CT scan revealed simple hepatic cysts and no evidence of cirrhosis or mass lesion.  

The Veteran was afforded a VA examination in August 2010.  He reported a diagnosis of hepatitis in 2004 and that all the viral contagions were negative and followed the liver enzymes.  The examiner discussed the 2009 treatment records and noted that a review of records from February 2009 did not indicate any exposure to herbicide.  The Veteran was diagnosed with questionable hepatitis.  The examiner opined that it was not related to the Veteran's military service.  The only rationale was that there was no documentation of that diagnosis in the service record; therefore, they could not link that diagnosis to the Veteran's service, making it less likely than not.  

The Veteran was provided a VA examination in December 2012; he was diagnosed with chemical hepatitis.  The Veteran reported developing elevated liver enzymes with "chemical hepatitis" in the 1990s.  He reported that he continued to have elevated liver enzymes and negative hepatitis panel.  The examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that the latest VA service connected disability compensation for exposure to Agent Orange guide that was printed in August 2012 did not include any condition related to hepatitis or liver related conditions.  The examiner referred to a cancer website that showed inadequate/insufficient evidence to determine whether an association existed included liver cancers.  The examiner also noted that VA had determined that gastrointestinal and digestive disease and immune system disorders were not associated with exposure to herbicide agent.  The examiner opined that because acute autoimmune hepatitis was not one of the conditions VA had determined had a positive association to herbicide exposure, the Veteran was not entitled to the presumption of service connection.  The examiner noted the August 2006 VA physician letter.  They examiner opined that they were not able to duplicate any documentation that specifically tied Agent Orange to hepatitis of any kind, chemical or otherwise.  

An addendum opinion from the examiner obtained in January 2013 again shows that the Veteran's condition was less likely than not proximately due to or the result of his service-connected condition.  The examiner opined that after complete review of the claims file, treatment records from infectious disease provider, laboratory results, and literature, the Veteran's "chemical hepatitis" was less likely as not caused by Agent Orange exposure.  They noted that they thoroughly reviewed the literature that was available to them and did not find anything that claimed Agent Orange caused "chemical hepatitis."  The examiner noted the September 2009 treatment record, which showed that the Veteran did not want to answer questioning about combat-related blood exposure; had unexplained liver disease or hepatitis; had multiple sexual partners; and was a smoker for many years.  The examiner noted that research done showed that dioxins were present in cigarettes, fireplace smoke, exhaust pipes of cars, and more.  They opined that the Veteran's "chemical hepatitis" could be caused by his cigarette use or other dioxin exposures.  The examiner also noted that the Veteran's most recent liver enzymes in December 2012 were normal.   

In April 2013, the Veteran submitted a medical article regarding liver disease being associated with diabetes.  

At a VA examination in December 2013, the Veteran was diagnosed with abnormal liver enzymes.  He reported that his liver enzymes were elevated in the 1970s.  The examiner opined that the Veteran's history of elevated liver enzymes was less likely as not a result of military service.  The examiner noted that the Veteran's records indicate that he had episodes of elevated liver enzymes in 2004 and 2009.  They noted the Veteran's report of being diagnosed with chemical hepatitis.  The examiner opined that documentation of chemical hepatitis appeared to be per Veteran's history, rather than a diagnosis provided by another medical provider.  

The examiner reported an August 2004 treatment record in which the Veteran reported that he did not use alcohol anymore, but did for a short while after leaving Vietnam.  The examiner opined that alcohol use could affect liver function test results; they noted that initial abnormal results were not available for review.  The examiner reported that the Veteran's liver function was now within normal limits.  The examiner noted that the Veteran had been evaluated by infectious disease specialist who ruled out any infectious cause for hepatitis.  The examiner noted that the specialist was unable to state with certainty that hepatitis was the result of any chemical exposure.  The examiner noted the November 2009 treatment record discussed above.  The examiner noted that there was no documentation found regarding initial abnormal liver function test and evaluation that occurred after discharge from military.  The examiner observed that there was no indication of chronicity of condition starting from stated initial abnormal lab results.  The examiner concluded that VA did not recognize abnormal liver function studies as a presumptive condition that is secondary to herbicide/Agent Orange exposure.

An addendum medical opinion from the December 2013 examiner was obtained in February 2016.  The examiner opined that the Veteran's claimed hepatitis was less likely as not caused or aggravated by the service-connected type II diabetes.  The examiner reported that type II diabetes was not a known cause of hepatitis, and reiterated the November 2009 treatment record that it was not clear to that physician the cause of the mild elevation in the transaminase levels.  

The examiner reported that the Veteran had multiple service and nonservice-connected conditions with overlapping morbidities.  They noted that the Veteran was prescribed multiple medications that had the overlapping side effect of causing elevated liver enzymes.  They also noted that the Veteran had a history of smoking, thus exposure to multiple chemicals/toxins in tobacco that could affect liver enzymes.  The examiner observed that review of previous evaluations and medical records consistently indicated that the Veteran's claimed chemical hepatitis (elevated liver enzymes) was not associated with Agent Orange exposure.  The examiner noted that a review of lab reports indicated periods of time in which liver enzymes have been within normal limits (2012-2014) and other times elevated (2004, 2009, 2015).  The examiner opined that due to the Veteran's multiple risk factors such as comorbid service and nonservice-connected medical conditions, polypharmacy, multiple environmental exposures, they were unable to determine beyond mere speculation a definitive cause of his elevated liver enzymes/chemical hepatitis (chronic hepatic condition).

A VHA opinion was obtained in November 2016.  The physician opined that chemical hepatitis was not caused by or a result of diabetes.  They noted that the Veteran was not diagnosed with diabetes until 2009.  They observed that the Veteran's liver function tests were elevated several years prior to that, dating back to 2003 per medical records.  The physician also opined that chemical hepatitis was not caused by or a result of cigarette smoking; smoking did not cause hepatitis.  The physician opined that chemical hepatitis was not caused by or a result of treatment for diabetes or PTSD, to include the use of medication.  The examiner noted nonsteroidal anti-inflammatory drugs (NSAIDs) were not prescribed for diabetes or PTSD.  They noted that the Veteran had elevated transaminases prior to being prescribed medications for diabetes and elevated liver function tests prior to be prescribed medications for PTSD.  The physician opined that chemical hepatitis was not aggravated by PTSD; PTSD itself did not impact the liver.  The physician concluded that chemical hepatitis was not aggravated by diabetes.  They noted that review of current diagnostic studies indicated a diagnosis of fatty liver.  The physician opined that fatty liver could result in elevated liver function tests.  They physician opined that it was impossible to determine percentage without resorting to mere speculation on how much the fatty liver had impacted the liver function tests.  

Throughout this appeal, the Veteran has contended having chemical hepatitis related to Agent Orange exposure.  See, e.g., statement received in July 2006.  He has reported that his hepatitis is chemical exposure and is non-viral.  Id.  The Board observed that the Veteran is an osteopathic doctor.  See April 2013 Health License/Registration Detail printout.  The Veteran's representative has asserted that chemical hepatitis is secondary to the service-connected diabetes mellitus, type II; PTSD; and/or treatment consisting of NSAIDs.  See April 2013 Written Brief Presentation.

Based on a review of the evidence, the Board concludes that service connection for chemical hepatitis is not warranted.  Although the evidence shows that the Veteran was exposed to herbicide agents during service and has had elevated liver function tests referred to as chemical hepatitis, it does not show that it is related to his military service, to include being caused or aggravated by his service-connected disabilities.  

While the Veteran was exposed to herbicide agents in service, the evidence fails to show that chemical hepatitis had its onset during service or is otherwise related to his military service, to include exposure to herbicide agents.  The Veteran's STRs are silent for any complaints pertaining to chemical hepatitis.  As noted above, his September 1969 separation examination revealed all clinically normal pertinent symptoms.  Although he answered yes to stomach, liver, or intestinal trouble, he specifically reported a nervous stomach.  No complaints related to hepatitis were noted.  The Veteran himself reported the first elevated liver function tests occurred after service in the 1970s.  None of his treatment records contain any opinion relating chemical hepatitis as having its onset during the Veteran's military service or as being otherwise related to his military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any chemical hepatitis began during service or is otherwise related to his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The most probative medical opinion of record, that of the December 2013 VA examiner, shows that the Veteran's chemical hepatitis is not directly related to his military service.  As this opinion was formed after interviewing and examining the Veteran, reviewing his records, and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  

In addition to the 2013 examiner's opinion, the November 2009 treatment record also weighs against a finding that the Veteran's chemical hepatitis is related to any herbicide agent exposure.  The physician who authored that record reported that they could not state with certainty that Agent Orange exposure was a causative factor.  As noted by the December 2013 VA examiner, the November 2009 physician is an infectious disease specialist.  Additionally, while the August 2006 letter from the Veteran's VA physician shows that it was their opinion that Agent Orange was responsible for at least some of the Veteran's diseases, the later May 2007 letter from the same physician shows that they acknowledged that abnormal liver function tests were not on the list of Agent Orange associated conditions.  The September 2007 letter from that physician confirms the diagnosis of chemical hepatitis, yet does not provide an opinion supported by a rationale relating the Veteran's chemical hepatitis to herbicide agents.  While service connection can still be granted on a direct basis even if service connection on a presumptive basis cannot be granted, the Veteran's physician did not supply an opinion supported by a rationale relating the Veteran's abnormal liver function tests to his military service. 

The Board acknowledges the November 2008 letter from Dr. R.G.  However, this letter did not report what literature associated hepatoxicity with Agent Orange and pesticides.  Additionally, no further rationale was provided.  Consequently, in light of the evidence discussed above, this opinion alone does not support a finding of service connection on a direct basis.  

The evidence of record does not support a finding of service connection on a direct basis.  In this case, the first confirmed evidence of abnormal liver function is not until 2004.  Although the Veteran reported to the December 2013 examiner that he had elevated liver enzymes in the 1970s, he reported to the December 2012 examiner that he developed elevated liver enzymes in the 1990s.  Regardless, there are no liver function tests of record confirming elevated liver enzymes in the 1970s or 1990s.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, constitutes probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of chemical hepatitis complaints, symptoms, or findings for over three decades between the period of active service and the earliest evidence of abnormal liver function itself constitutes evidence which tends to show that chemical hepatitis did not have its onset in service or for many years thereafter.  

Regarding service connection on a secondary basis, the evidence fails to show that any of the Veteran's service-connected disabilities and/or their treatment either caused or aggravates chemical hepatitis.  The most probative opinion of record, that of the November 2016 VHA physician, shows that the Veteran's service-connected diabetes, PTSD, and treatment of those disabilities, did not cause or aggravate his chemical hepatitis.  As this opinion was formed after reviewing the Veteran's records and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez, 22 Vet. App. 295.  It is also uncontradicted.  The Veteran's treatment records do not contain any opinions showing that his service-connected disabilities and/or their treatment either caused or aggravated his chemical hepatitis.  

The Board acknowledges the medical article submitted showing a relationship between liver disease and diabetes.  However, this article is general and does not specifically relate this particular Veteran's chemical hepatitis to diabetes.  Moreover, after reviewing the evidence, which includes this article, the VHA physician still provided a negative nexus opinion supported by a rationale.  

The overall evidence of record as discussed above weighs against a finding of chemical hepatitis being associated with the Veteran's active duty, to include as due to in-service herbicide exposure and/or secondary to service-connected disabilities.  Without an equipoise in the evidence showing an association between chemical hepatitis and the Veteran's active duty, to include as due to in-service herbicide exposure and/or secondary to service-connected disabilities, service connection for chemical hepatitis is not warranted.

The Board acknowledges that the Veteran's possesses medical knowledge as he is a physician of osteopathy.  However, as regards service connection on a secondary basis, the VHA physician is noted to be a gastroenterologist.  As such, the Board concludes that this physician possesses more specialized knowledge regarding chemical hepatitis than does the Veteran.  Turning to the 2013 VA examiner's opinion regarding service connection on a direct basis, the examiner supplied a thorough rationale, supported by other evidence of record, that fails to show that the Veteran's chemical hepatitis is directly related to his military service.  The Veteran himself has not provided such a thorough rationale for his assertion that his chemical hepatitis is directly related to his military service, including herbicide agent exposures.  In light of the treatment records and VA examiner's opinion that combine to show that the Veteran's chemical hepatitis is not directly related to his military service, the Veteran's opinion alone fails to show that service connection is warranted on a direct basis.  

Without probative evidence of an association between chemical hepatitis and the Veteran's active duty, to include as due to in-service herbicide exposure and/or service-connected disabilities, service connection for chemical hepatitis is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for chemical hepatitis, to include as due to in-service herbicide exposure and/or service-connected disabilities.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for chemical hepatitis, to include as due to in-service herbicide exposure and/or service-connected disabilities, is denied.  See 38 U.S.C.A § 5107 (West 2014).  


	2.  GERD

The Veteran's STRs show no diagnosis of, or treatment for, GERD.  A pre-induction examination in August 1966, enlistment examination in November 1967, and separation examination in September 1969 all revealed a clinically normal abdomen and viscera.  In this November 1967 report of medical history, he answered yes to stomach, liver or intestinal trouble.  The Veteran reported having a nervous stomach since infancy.  The September 1969 report of medical history shows that he again reported having stomach, liver or intestinal trouble.  A nervous stomach was noted.  

Post-service medical records show a current diagnosis of GERD.  See, e.g., June 2009 active problem list.  An August 2006 letter from the Veteran's VA physician shows that his medical problems included GERD.  The physician discussed several of the Veteran's problems in the letter, but did not discuss GERD.  The physician opined that it was impossible to prove for certain that any of the Veteran's conditions were the result of exposure to Agent Orange, but it was their subjective opinion that it was more likely than not that Agent Orange was responsible for at least some of those diseases.  In a May 2007 letter, the same physician noted reviewing the list of associated Agent Orange conditions.  They reported that they would not retract their previous statement concerning one medical problem of monoclonal gammopathy.  

The Veteran was afforded a VA examination in August 2010.  A negative nexus regarding service connection on a direct basis was provided.

The Veteran was provided a VA examination in December 2012.  He was diagnosed with GERD, with onset date of 2004.  A negative nexus opinion regarding service connection on a direct basis from this examiner was also provided.  An addendum opinion from the same examiner in January 2013 again contained a negative nexus regarding service connection on a direct basis.

The Veteran was also provided a VA examination in December 2013; this examiner addressed whether GERD was directly related to service and again provided a negative opinion.  

A VA examination medical opinion was obtained in February 2016.  The examiner opined that the Veteran's GERD was less likely than not proximately due to or the result of his service-connected condition.  The examiner noted that the Veteran was diagnosed with GERD in 2004 and with type II diabetes in 2008.  The examiner also opined that there was no indication that GERD was worsened after diagnosis of type II diabetes.  The examiner further opined that they were unable to determine beyond mere speculation whether the Veteran's GERD was caused or aggravated by service-connected disabilities.  They noted that the Veteran had multiple service and nonservice-connected conditions that required medications for treatment.  The examiner reported that many medications had GERD and gastrointestinal (GI) complications as side effects.  They opined that they were unable to determine specific cause due to overlapping symptoms of service and nonservice-connected conditions as well as side effects of the multiple medications the Veteran was prescribed for those conditions.

A VHA opinion was obtained in November 2016.  The physician opined that GERD was not caused by or a result of diabetes or gastroparesis due to diabetes.  They noted that diabetes was not diagnosed until 2009 and GERD was diagnosed in 2004.  They also opined that there was no evidence in the medical record of a diagnosis of gastroparesis.  The physician opined that GERD was not caused by or a result of stress and anxiety due to PTSD; PTSD did not cause GERD.  They opined that GERD was not caused by or a result of medications or treatment for diabetes.  They again noted that the Veteran had GERD prior to being treated for diabetes.  They noted that the medications the Veteran took for diabetes did not cause GERD.  The physician also opined that GERD was not caused by or a result of medications or treatment for PTSD.  They noted that the medications taken did not cause GERD.  The physician opined that GERD was not aggravated by diabetes itself.  They noted that diabetes gastroparesis could aggravate GERD, but that condition was not shown in the Veteran's medical records.  They further opined that GERD was at least as likely as not aggravated by PTSD.  They reported that the symptoms of PTSD, such as stress and anxiety, have been shown to aggravate GERD.  The physician concluded that it was not possible to determine the degree or percentage of aggravation without resorting to mere speculation.  

Based on a review of the evidence, the Board concludes that service connection for GERD is warranted.  The evidence shows that the Veteran has a current diagnosis of GERD. When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his GERD is aggravated by his service-connected PTSD.   

In this case, there is clear evidence of a diagnosis of GERD.  The November 2016  VHA opinion shows that the Veteran's GERD is aggravated by his service-connected PTSD.  Consequently, based on this opinion, the evidence supports a finding that the Veteran's GERD is secondary to the service-connected PTSD.  

In finding that the evidence supports a finding of service connection, the Board acknowledges the negative opinion from the February 2016 VA examiner.  However, in light of the positive opinion, the evidence is at least in equipoise as to whether the Veteran's GERD is related to his service-connected GERD.  Therefore, when affording him the benefit-of-the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for GERD is, therefore, granted.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for chemical hepatitis, to include as due to in-service herbicide exposure and/or the service-connected disabilities, is denied.

Entitlement to service connection for GERD, to include as due to in-service herbicide exposure and/or the service-connected disabilities, is granted.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


